United States Court of Appeals
                     For the First Circuit




Nos. 07-1205
     07-1398

                    UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                  RENÉ VÁZQUEZ-BOTET, M.D. and
                     MARCOS MORELL-CORRADA,

                     Defendants, Appellants.



                           ERRATA SHEET


     The opinion of this Court issued on July 9, 2008, is amended
as follows:

     On page 8, line 5:   change "would" to "to."

     On page 51, line 7: change "stem" to "stems."